Exhibit 2.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE x In re: : Chapter 11 : GULFMARK OFFSHORE, INC., : Case No. 17–11125 (KG) : Debtor. 1 : x CHAPTER 11 PLAN OF REORGANIZATION OF GULFMARK OFFSHORE, INC. THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN. ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THE DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BY THE BANKRUPTCY COURT, BUT SUCH APPROVAL HAS NOT BEEN GRANTED TO DATE . WEIL, GOTSHAL & MANGES LLP Gary T. Holtzer Ronit J. Berkovich 767 Fifth Avenue
